DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 2/25/2022. Claims 1-5, 7-9, 11-15 and 17-19 are pending and have been considered below.



Allowable Subject Matter
Claims 1-5, 7-9, 11-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record do not disclose an information transmission device and method comprising receiving configuration information with respect to physical uplink control channel (PUCCH), wherein the configuration information is used for configuring at least two maximum code rates (MCRs) for each PUCCH format, receiving downlink control information (DCI), wherein the DCI includes indication information used for indicating an MCR used by a target PUCCH, and determining according to the indication information in the DCI, the MCR used by the target PUCCH from the at least two MCRs configured for a format of the target PUCCH, wherein the method further comprises presetting a correspondence relationship between the indication information in the DCI and the MCR; and the prior art also fails to disclose an information transmission device and method comprising sending to a user device configuration information with respect to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lei (US 2020/0389258) discloses a system and method for uplink control information retransmission.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is 571-270-1688.  The examiner can normally be reached on 8:30am-5:00pm M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.